Case 1:18-cv-00247-HG-RLP Document 29 Filed 11/13/18 Page 1 of 2          PageID #: 343




                  UNITED STATES COURT OF APPEALS
                                                                    FILED
                          FOR THE NINTH CIRCUIT
                                                                   NOV 13 2018
                                                                   MOLLY C DWYER, CLERK
                                                                    U S COURT OF APPEALS




  DONNA MAE AMINA, as Personal                 No. 18-17196
  Presentative of the Estate of Mary Ann
  Neula Lim estate Mary Ann Neula Lim,
                                               D.C. No. 1:18-cv-00247-HG-RLP
              Plaintiff - Appellant,           U.S. District Court for Hawaii,
                                               Honolulu
    v.
                                               TIME SCHEDULE ORDER
  U.S. BANK TRUST, N.A., as Trustee
  for Mortgage Equity Conversion Asset
  Trust 2011-1; MORTGAGE EQUITY
  CONVERSION ASSET TRUST 2011-
  1; GOLDEN EMPIRE MORTGAGE,
  INC., DBA Senior Independence
  Hawaii; HOWARD D. KOOTSTRA;
  NATIONSTAR SUB 1 LLC;
  NATIONSTAR MORTGAGE
  HOLDINGS INC.; NATIONSTAR
  MORTGAGE LLC, DBA Champion
  Mortgage Company; LEAF FUNDING
  GROUP OF HAWAII; FIDELITY
  NATIONAL FINANCIAL, INC.; LSI
  TITLE AGENCY INC.; LSI LOCAL
  SOLUTIONS; UNITED STATES
  SECRETARY FOR HOUSING AND
  URBAN DEVELOPMENT; SENIOR
  INDEPENDENCE HAWAII; DOE, 1-
  10,

              Defendants - Appellees.



         Case: 18-17196, 11/13/2018, ID: 11086197, DktEntry: 1-3, Page 2 of 3
Case 1:18-cv-00247-HG-RLP Document 29 Filed 11/13/18 Page 2 of 2         PageID #: 344
 The parties shall meet the following time schedule.

  Tue., January 8, 2019       Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
  Thu., February 7, 2019      Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Ruben Talavera
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7




          Case: 18-17196, 11/13/2018, ID: 11086197, DktEntry: 1-3, Page 3 of 3
